Title: To Thomas Jefferson from John Brown Cutting, 27 December 1788
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
Charlestown, 27th Decr. 1788.

An unexpected opportunity to Bourdeaux affords me a chance of contributing to your entertainment by the inclosed papers. Time will not permit me nor my limited sources of intelligence, to enter into any satisfactory details of the affairs of this state or the union, much more to obtrude any opinions of my own.

I am unaffectedly to thank You for the communications you have heretofore made to, and the favours you have confer’d upon me in a variety of modes, and to endeavour to merit your countenance in future by more than mere professions of that sincere attachment and respect with which I have the honor to be Your faithful And Mo. Obed. Servt.,

 John B. Cutting


The election of a fœderal representative for this district terminated in favour of Mr. Smith against Dr. Ramsay (and Commodore Gillon) by a majority of 200 out of 600 votes: The Commodore obtaind more suffrages than the Doctor. (Mr. Charles Pinckney is mention’d for the new Governor of S. Carolina.)
The following Gentlemen are already chosen Senators of the United States in Congress to be assembled on the 1st of March.


New Hampshire
 }
 
  
   
    Hon.  John
    Langdon Esquire
   
   
    
    Bartlett Esquire
   
  
 
 }
 ReportedPoliticalSentimentsFœderal


 
 

Massachusetts
}

 
  
   Hon.
   Caleb Strong Esquire
  
  
   
   Tristram Dalton Esquire
  
  
   
   vice James Bowdoin resignd
  
 

}
Fœderal


 

Connecticut
}

  
   
    Hon.  W. S. 
    Johnson Esquire
   
   
    
    Elsworth Esquire
   
  
  
}
Fœderal

 

New Jersey
}

 
  
   Hon.  William
   Patterson Esquire
  
  
   
   Elmer Esquire
  
 
 
}
Fœderal

 

Pennsylvania
}

 
  
   Hon.  Robert
   Morris Esquire
  
  
   
   McClay Esquire
  
 
 
}
Fœderal

 

Delaware
}

 
  
   Hon.
   Read Esquire
  
  
   
   Basset Esquire
  
  

}
Fœderal

 

Maryland
}

 
  
   Hon.
   Charles Carrol Esquire
  
  
   
   John Henry Esquire
  
 

}
Fœderal

 

Virginia
}

 
  
   Hon.  Richard
   Henry Lee Esquire
  
  
   
   Grayson Esquire
  
  
 
}
Hotly     Anti-fœderaland very     violent

 
 

South Carolina
}
 


Senatorial
 }
Ralph Izard Esquire
 

 Candidates
 Genl. Sumpter



 
Major Butler
 


 
 
  
  }
   
  
  }
  
  
  }
   
 
  
 
 
    Fœderal 
  Antifœderal
    Dubious 
 

 
 

Georgia
}
Choice unknown but reported strongly
}
Fœderal


Pennsylvania. Two from the City And one from six of the principal Counties in the Commonwealth
}
 Representatives under the new fœderal Constitution voted for altogether throughout the whole state and elected recently by a majority of 2000 out of 14000 votes, Messrs. Fitzsimmons, Geo. Clymer Wynkoop, Scott, Hiester, Hartley, Genl. Muhlenburg and Fr. A. Muhlenburg.



 
 
Fœderal in toto.

 Virginia
}
New Governor Beverly Randolph. Report rumours that Edmund Randolph resigned to advocate the fœderal system in the Assembly.

 

 Maryland
}
Thos. Johnson chosen governor and resigned, J. E. Howard accepted.



